Citation Nr: 1803798	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, also claimed as blisters.

3.  Entitlement to an increased disability rating for chronic sphenoid sinus disease, with sinus headache, currently rated 10 percent disabling.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development before a decision may be made on the merits.  

An April 2010 communication from the Veteran showed that he contends his erectile dysfunction is attributable to medications taken for his service-connected PTSD.  A 2005 treatment record indicates a history of erectile dysfunction.  A March 2016 VA opinion stated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran had not been diagnosed with ED, nor had the Veteran complained of ED in the medical record.  The examiner further stated that even if he has ED, it is due to tobacco abuse, vascular disease, advanced age, and hyperlipidemia.  With regard to sinusitis, the same VA examiner provided a March 2016 Disability Benefits Questionnaire.  After a review of the record, the examiner indicated that the Veteran had no findings, signs, or symptoms attributable to chronic sinusitis.  

The Board finds the opinions inadequate.  An April 2017 Supplemental Statement of the Case indicates that the Veteran was initially informed that he was to attend VA examinations on both issues, but that the examiner determined that he could resolve the issues through a review of the evidence of record.  The Board does not agree.  

With regard to erectile dysfunction, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner incorrectly stated that the record does not show complaints of erectile dysfunction, without regard to a 2005 record showing a history of erectile dysfunction, and the Veteran explicitly contending that he has erectile dysfunction due to medication.  The examiner also did not address the Veteran's lay contentions, or the potential impact of the Veteran's medications.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, while the Veteran may have other risk factors for erectile dysfunction, that is not sufficient rationale as to why the Veteran's claimed erectile dysfunction is not at least as likely due to service, or due to or chronically aggravated by service-connected disability, in addition to the other factors enumerated in the opinion.  As the opinion reached was predicated on an inaccurate medical history, and failed to address the Veteran's lay contentions, the claim must be remanded so that an adequate VA opinion and examination may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While the examiner found that the record shows no signs or symptoms of sinusitis, the Veteran has specifically contended that he currently has flare ups of his condition that cause purulent discharge and crusting.  The examiner did not acknowledge the Veteran's lay contentions as to current symptoms he is competent to describe.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the Board finds that a new VA examination that addresses the Veteran's lay statements is required to assess the severity of the Veteran's sinus disease.

With regard to the Veteran's claimed skin disability, the Board notes that under 38 U.S.C.A. § 5103A (d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  

A 1998 VA treatment record shows that the Veteran reported a complaint of skin lesions on the arms and face since the Vietnam War.  The Veteran was assessed to have skin lesions.  A 2005 treatment record showed complaints of a rash and blisters.  The Veteran has not been provided an examination to evaluate the nature and etiology of his claimed skin disability.  The record shows competent evidence of a current disability, lay statements that the lesions occurred in service, and the evidence of record does not otherwise provide a competent opinion on the etiological relationship between the Veteran's skin lesions and service.  The Board finds that the evidence indicates that his current disability may be related to service, and VA examination is warranted to obtain an opinion as to the nature and etiology of the Veteran's claimed skin disability.

With regard to entitlement to a TDIU, the Board notes that the Veteran's prior clinical evaluations of his skin disability provide competent indication that his condition impacts his work.  As such, the Board finds that the issue of entitlement to an increased disability rating for chronic sinusitis is inextricably intertwined with the issue of entitlement to a TDIU, as determination of the impact of the Veteran's sinusitis on his ability to regularly attend work is for consideration in both issues.  Thus, the issue of entitlement to a TDIU must be remanded until the severity of his sinusitis can be assessed.  Additionally, Board consideration of the TDIU issue must be deferred pending completion of the requested action with regard to the service connection issues. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a suitably qualified examiner other than the one who provided the March 2016 opinions and DBQ for completion of a VA examination to address the nature and etiology of the Veteran's claimed erectile dysfunction.  The examiner must review the entire record, and consider the Veteran's lay statements, including those addressed in the text of this Remand.  The examiner is asked to opine whether it is it is at least as likely as not (50 percent or greater probability) that the Veteran has a current disability of erectile dysfunction that was caused or aggravated by his service-connected PTSD, to include medication taken therefor.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements regarding the onset of symptoms and current symptomatology.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his sinusitis disability.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner should address the Veteran's lay contentions, including that he has flare ups of discharge and crusting.  The examiner should evaluate the functional impact of the Veteran's condition.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disability.  The examiner must review the entire record and consider the Veteran's lay statements.  The examiner is asked to opine whether it is it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin disability that was incurred in or etiologically related to service.

4.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




